Dissenting Opinion by
Mr. Justice Roberts:
This is a companion case to Alan Wood Steel Company v. Philadelphia School District, 425 Pa. 455, 229 A. 2d 881 (1967), decided only a few weeks earlier. I dissented in Alan Wood and believe that American Cyanamid is also engaged in “commercial activity, or making sales to persons within such school district of the first class.” General Business Tax Act of May 23, 1949, P. L. 1669, as amended, 24 P.S. §584.1. As the majority point out each case must be decided on its own facts. Thus, as in Alan Wood, I am content to rely upon an excerpt from the opinion of the court below which, in my view, amply demonstrates that appellant’s commercial contacts with the City were not insubstantial: “American Cyanamid is a Maine *81corporation duly qualified to do business in Pennsylvania and having registered office at 123 South Broad Street, Philadelphia, Pennsylvania. Eighty to ninety percent of the products delivered to customers of American Cyanamid in Philadelphia are shipped from the warehouse in Fort Washington, Montgomery County, Pennsylvania. The branch office and warehouse there has a Philadelphia telephone number and is listed in the Philadelphia directories; it has some 19 sales representatives, 3 of whom reside in Philadelphia; they regularly call upon various businesses, professional men, druggists and others to promote the sale of the products of American Cyanamid. The prices for the products, terms of sale, allowance and ultimate acceptance or rejection of the orders is determined by the Fort Washington office. The representatives who call on the various businesses, hospitals, physicians, institutions and druggists, solicit and sometimes write orders, record complaints, answer inquiries and leave literature. For the years in question the receipts derived from customers located in Philadelphia range between approximately $1,400,000 to $2,000,000 per year.”
I dissent.
Mr. Justice Eagen joins in this dissenting opinion.